LS

“SONTRAT DE CREATION DE SOCIETE

ENTRE

ET

EXACO S.P.R.E.

POUR L'EXPLOITATION DES GISEMENTS
DE KALUMBWE ET MYUNGA

N° 489/10336/SG/GC/2001

JUILLET 2001
»Contrat de Création de Société

LA GENERALE DES CARRIERES ET DES MINES, en abrégé « GECAMINES », en
sigle « GCM », Entreprise Publique de droit congolais, enregistrée au nouveau registre de

erce de Lubumbashi sous le n° 453 et ayant son siège social au 419 boulevard
Kamanyola à Lubumbashi, B.P. 450, République Démocratique du Congo, représentée aux
fins des présentes par Monsieur KITANGU MAZEMBA, Administrateur-Directeur Général,
et Monsieur Jean-Louis NKULU KITSHUNKU, Administrateur-Directeur Général Adjoint,
ci-après dénommée « GECAMINES », d’une part,

ET

EXPLOITATIONS ARTISANALES AU CONGO, Société privée à responsabilité limitée,
en abrégé "EXACO", immatriculée au nouveau registre du commerce de Lubumbashi sous le .
numéro 6943 et ayant son siège social, au n° 18, route Kafubu, commune de Kampemba, ville
de Lubumbashi, en République Démocratique du Congo, représentée aux fins des présentes
par Monsieur EVANGELOS SPANOGIANNIS, Directeur-Gérant, ci-après dénommée
“"EXACO", d'autre part ;

ci-après dénommées collectivement « les Parties » ou individuellement « Partie »

PREAMBULE

ATTENDU QUE :

A. GECAMINES est le seul et exclusif titulaire de l’ensemble des droits afférents au Bien
qui inclut notamment les gisements de cuivre, de cobalt et de toutes autres substances
minérales concessibles de Kalumbwe et Myunga, situés dans la Province du Katanga en
République Démocratique du Congo ;

B. GECAMINES et EXACO ont signé un Contrat d’association en date du 31 mars 1998,
pour l’exploitation minière artisanale des gisements de Luita Brèches, Kinsevere et
Karavia et ce, sur une profondeur superficielle limitée à 30 mètres, en vue de la
production de sels inorganiques de cuivre et de cobalt ainsi que d’autres substances
minérales de valeur commerciale ;

C. GECAMINES et EXACO ont convenu de remplacer les gisements de Luita Brèches et
Karavia qui ont fait l’objet du contrat d'association susindiqué par les gisements de
Kalumbwe et Myunga ;

D. GECAMINES et EXACO ont déjà réalisé au pays dans le cadre du contrat d'association
momentanée l'investissement métallurgique prévu pour la production de sels

inorganiques ;

Q

et EXACO s’accordent de poursuivre leur collaboration dans une Société
géponsabilité Limitée pour exploiter les nouveaux gisements dans les mêmes
sy point B ci-dessus.

VENU ET ARRETE CE QUI SUIT :

1.1. Définitions

Dans le présent Contrat, y compris ses annexes, les termes suivants, portant une
majuscule auront respectivement la signification ci-après :

(1) « Associés » signifie EXACO et GECAMINES, ainsi que leurs successeurs et
cessionnaires respectifs autorisés.

(2) « Avances » signifie tout fonds quelconque avancé à la société à créer dénommée
«La Minière de Kalumbwe Myunga S.prl», en abrégé « MKM Spr.l» ou aux
tierces personnes pour compte de MKM par EXACO ou ses Affiliés en vertu du
présent Contrat, y compris et sans limitation, les fonds destinés aux Dépenses de
Prospection, dépenses d'investissement et d’exploitation, et aux paiements des
redevances de gestion et des frais de commercialisation, à l’exclusion de tous
emprunts directement négociés par MKM avec des tiers et de l'apport en numéraire
au capital.

(3) «Bien » signifie les gisements de cuivre, cobalt, et toutes autres substances minérales
valorisables de Kalumbwe et Myunga situés dans le Groupe Ouest de la
GECAMINES, Province du Katanga, République Démocratique du Congo,
conformément au plan en annexe A et dans les limites de 30 m de profondeur, ainsi
que n'importe quelles améliorations qui pourraient exister sur ces gisements.

(4) « Budget » signifie une estimation et un calendrier détaillé de tous les frais à exposer
par MKM relativement à un programme, ainsi que les recettes y afférentes.

(5) « Charges » signifie toutes hypothèques, gages, privilèges, sûretés, réclamations, frais
de représentation et de courtage, requêtes et autres charges de toute nature encourue
de quelque manière que ce soit.

(6) « Conditions Concurrentielles » et « Agissant dans des conditions concurrentielles »
se rapportent à des transactions conclues avec des tiers autres que des Sociétés
Affiliées, et « Conditions non Concurrentielles » et « Agissant dans des Conditions
non Concurrentielles » se rapportent à des transactions conclues avec des Sociétés

Affiliées.
(7) « Conseil de Gérance» signifie le Conseil de Gérance de MKM.

(8) « Contrat » signifie le présent Contrat de création de MKM, y compris ses annexes, à
conclure entre GECAMINES et EXACO.

@ |

Gonyention Minière» signifie la Convention Minière conclue entre le
ouvêrnement de la République Démocratique du Congo d’une part, et
INES d’autre part.

EN
sx d’Entrée en Vigueur » signifie la date de la signature du présent contrat.

en rapport avec le Bien et les Opérations, y compris et sans limitation, toutes les
Dépénses de Prospection, les Dépenses en Capital et les Frais d'Exploitation.

(12) « Dépenses de Prospection » signifie toutes dépenses, obligations et responsabilités

de toute espèce et de toute nature exposées ou supportées en rapport avec la
Prospection du Bien, à partir de la date d’Entrée en Vigueur y compris et sans que
cette énumération soit limitative, les dépenses exposées ou supportées en rapport
avec tout programme de Prospection en surface ou en souterrain, d’examen
géologique, géophysique ou géochimique, de forage, d’extraction et d’autres travaux
souterrains, d’essais et de tests métallurgiques, d’études environnementales pour la
préparation et la réalisation de l'Etude de Faisabilité et de toutes les Etudes de
Faisabilité complémentaires ou de mise à jour de la capacité de production du Bien.

(13)« Dépenses en Capital » signifie toutes les dépenses en capital au sens des Principes

Comptables Généralement Admis exposées par et/ou pour compte de MKM, y
compris les dépenses relatives à l’Etude de Faisabilité.

(14) « Développement » signifie toute préparation en vue de l’extraction des minerais et

de la récupération des métaux et substances valorisables contenues y compris la
construction ou l'installation d'un concentrateur, d’une usine de traitement
métallurgique, ou toutes autres améliorations destinées aux opérations, ainsi que la
préparation des plans de financement.

(15)« Données » signifie toutes informations et tous registres et rapports ayant trait au

Bien en possession ou sous contrôle et direction de GECAMINES.

(16)« Etude de Faisabilité » signifie les études effectuées par MKM et financées par

EXACO, qui feront l’objet d’un rapport détaillé. Le but de cette Etude de Faisabilité
sera le développement futur minier et métallurgique du Bien menée concomitamment
à l'exploitation réduite déjà en cours.
Cette étude contiendra au moins les informations suivantes :
G) une description de la partie du Bien qui sera mise en production,
(ii) l'estimation des réserves de minerais pouvant être récupérées et
l'estimation de la composition et du contenu de celles-ci,
(ii) la procédure proposée pour le Développement, les Opérations et le
transport,
(iv) les résultats des tests de traitement des minerais et des études de
rentabilité de leur exploitation,
(v) la qualité des produits finis plus élaborés et tous produits intermédiaires
ou autres pour lesquels un marché pourra être trouvé ;
(vi) la nature et l’importance des Installations dont l'acquisition est
proposée, lesquelles peuvent inclure le module actuel de production de
sels inorganiques, des installations de concentration et de traitement

4
métallurgique si la taille, l’étendue et la localisation des gisements le

ustifient, auquel cas l’étude comprendra également une conception

réliminaire de ces installations de concentration et de traitement

&métallurgique ;

les frais totaux, y compris un budget des Dépenses en Capital devant

être raisonnablement engagées pour acquérir, construire et installer tous

les structures, machines et équipements nécessaires pour les

Installations proposées, y compris un calendrier de ces dépenses ;

(viii) toutes les études nécessaires d'impact sur l’environnement et leurs
coûts,

(x) l’époque à laquelle il est proposé que le Bien soit mis en Production
Commerciale,

@ toutes autres Données et informations pouvant être raisonnablement
nécessaires pour établir l'existence de gisements de taille et de qualité
suffisantes pour justifier le Développement d’une mine, en tenant
compte de tous les aspects pertinents des points de vue commercial,
fiscal, économique ou autres, y compris ce qui concerne le financement |
des frais et le rapatriement du capital et des bénéfices,

(i) les besoins en fonds de roulement pour les premiers mois d’exploitation
du Bien jusqu’à l’encaissement des premières recettes de
commercialisation ;

(Xi) des chapitres concernant la géologie et les examens géologiques, la
géotechnique, lhydrogéologie, l'évaluation des capacités en eau
potable et en eau industrielle, les schémas de traitement métallurgique
et les descriptions des Installations, l’approvisionnement et la
distribution d'électricité, la localisation de l’infrastructure du Projet, la
main d’œuvre et le personnel, l’impact sur l’environnement social
(développement d'écoles, routes, hôpitaux, centres de loisirs et
culturels, activités agricoles, |etc.), les voies d’importation et
d’exportation et les procédures de commercialisation ;

@iüi) l’évolution du cash-flow, le taux d’endettement, la période de
remboursement du financement et une prévision de la durée de la vie
économique du Projet ;

(iv) les sources de financement sur le marché international ;

(xv) la période de financement initial et le début de l’autofinancement.

(7) « Exercice Social » signifie l’année calendrier. Le premier exercice social ira de la
date de constitution de MKM au 31 décembre de la même année.

(18)« Exploitation Minière » signifie les travaux miniers d’extraction, de production, de
traitement, de transport interne, de manutention, de concentration, de traitement
métallurgique, de raffinage et autres, de traitement des produits et d'aménagement et
de restauration des sites d'exploitation.

(19) « Force Majeure » a la signification décrite à l’article 15 du présent Contrat.
(20)« Frais d'Exploitation » signifie tous frais et dépenses au sens des Principes

Comptables Généralement Admis exposés par ou pour compte de MKM après la
Date d’Option, à l’exclusion de :

@

$
toutes les Dépenses de Prospection exposées par ou au nom de MKM
après la Date d’Option ;

toutes les Dépenses en Capital ;

tous les amortissements et réductions de valeur de MKM au sens des
Principes Comptables Généralement Admis, exposés ou pris en compte
après la Date d’Option ;

tous les impôts sur les revenus de MKM supportés après la Date
d’Option ;

{v) les frais de commercialisation ;

(vi) les intérêts payés à EXACO et/ou à ses Sociétés Affiliées sur les
avances consenties en vertu du présent Contrat.

(21) « Gérants » signifie les personnes physiques ou morales qui, à un moment donné,
sont dûment nommées membres du Conseil de Gérance de MKM conformément aux

Statuts.

(22)« Gouvernement » signifie le gouvernement de la République Démocratique du
Congo.

(23)« Installations » signifie toutes les mines et usines, y compris et sans que cette
énumération soit limitative, toutes les mines souterraines ou à ciel ouvert, les voies
de roulage et tout bâtiment, usines et autres infrastructures, installations fixes et
améliorations et tous autres biens, meubles ou immeubles, pouvant exister à un
moment donné sur ou dans le Bien ou hors du Bien, dans la mesure où ils sont
utilisés ou affectés au bénéfice exclusif du Projet.

(24)« Jour Ouvrable » signifie une journée autre que samedi, dimanche ou un jour férié
en République Démocratique du Congo.

(25)« MKM » signifie la Minière de Kalumbwe et Myunga, une société privée à
responsabilité limitée qui sera créée par GECAMINES et EXACO, ci-après désignée
«MKM ».

(26)« Obligations » signifie toutes dettes, demandes, actions, procédures, griefs, requêtes,
devoirs et obligations de toute nature, quelle qu’en soit la cause dans les limites du

présent contrat.

(27)« Opérations » signifie la Prospection, le Développement et |” Exploitation Minière
du Bien, la gestion et ia Commercialisation des Produits.

(28)« PAPSI » signifie Projet Artisanal de Production de Sels Inorganiques qui a
fonctionné sous forme d’Association Momentanée dans le cadre du Contrat
d'association signé entre GECAMINES et EXACO en 1998.

(29) « Parties » signifie les parties au présent Contrat.

(30)« Parts » signifie les 1000 Parts, représentant le capital social de MKM.

G1l)«Personne» signifie toute personne physique, société, partenariat, entreprise
commune, association, filiale commune, trust, organisation sans personnalité

6

Q U &
45 se juridique Gouvernement ou tout organisme ou subdivision politique du
= [5 Ra ement.
; po

Ko, À

: Ke,
&

ifcipes Comptables Généralement Admis » signifie les principes comptables
falement en usage dans l’industrie minière internationale et conforme au Plan

mptable congolais.

Te (33)« Production Commerciale» signifie l'exploitation commerciale du Bien à
l'exclusion des traitements minier et métallurgique effectués à des fins d’essais dans
le cadre de ia mise en opération d’une usine pilote ou des opérations effectuées
durant la période de mise au point initiale d’une usine.

(34) « Produits » signifie les produits finis provenant de l’Exploitation Minière.

(35) « Programme » signifie une description raisonnablement détaillée des Opérations à
réaliser et des objectifs à atteindre, pendant une période donnée, préparée par le
dc Directeur Général et approuvée par le Conseil de Gérance de MKM.

(36)« Projet » signifie l’ensemble des activités de conception, de Développement, de
#7 Prospection, d'Exploitation Minière et de gestion visant à la mise en valeur du Bien,
ainsi qu’à la commercialisation des Produits en résultant.

es (37)« Prospection» signifie toutes les activités visant à déterminer l’existence,
l’emplacement, la quantité, la qualité ou la valeur économique des gisements.

(38)« Régime Fiscal et Douanier et Autres Garanties » signifie le régime fiscal et
douanier et autres avantages spécifiques applicables au Projet.

(39)« Sociétés Affiliées » « ou Affiliés » signifie toute société ou entité qui directement
ou indirectement, contrôle un Associé ou est contrôlée par un Associé ou toute
société ou entité qui directement ou indirectement, contrôle ou est contrôlée par une
société ou entité qui elle-même contrôle ou est contrôlée par un Associé.

Contrôle signifie la détention directe ou indirecte par une société ou entité de plus de
50 % des droits de vote à l’Assemblée Générale de cette société ou entité.

(40) « Statuts » signifie les statuts de MKM.
(41) «Taux de Référence » signifie le taux d'intérêt LIBOR à un an.

1.2. Genre et Nombre

Dans le présent Contrat, toute référence au genre masculin inclut le genre féminin et vice-
versa, et toute référence au singulier inclut le pluriel et vice-versa.

1.3. Délais

Pour le calcul des délais au terme desquels, dans lesquels ou suivant lesquels un acte doit
être posé ou une démarche entreprise en vertu du présent Contrat, la date de début de ce
délai ne sera pas prise en compte, tandis que la date de fin de ce délai le sera. Si le dernier

7

un teldélai n’est pas un Jour Ouvrable, ce délai prendra fin le Jour Ouvrable

(a) Le présent Contrat

Les mots «ci-avant », « ci-dessus », «par le présent » et les autres mots de même
portée se réfèrent au présent Contrat compris comme un tout et pas seulement à des
articles, à une section ou à une autre subdivision quelconque.

(b) Titres.

Les titres n’ont qu’une fonction de facilité. Ils ne font pas partie du présent Contrat et
ne peuvent servir à l'interprétation, à la définition ou à la limitation de la portée, de
l'étendue ou de l’intention de ce Contrat ou d’une quelconque de ses dispositions.

(c) Loi.

Toute référence à une loi comprend les mesures d’exécution de celle-ci, tous
amendements apportés à cette loi ou à ses mesures d’exécution, ainsi que toutes lois
où mesures d'exécution qui pourraient être décrétées avec pour effet de compléter ou
de remplacer une telle loi ou une telle mesure d’exécution.

(d) Principes Comptables Généralement Admis.

Toute définition à caractère comptable ou financier devant être donnée en vertu du
présent Contrat le sera conformément aux Principes Comptables Généralement Admis.

ARTICLE 2. : OBJET

Dans les soixante (60) jours suivant la signature du présent Contrat, il sera constitué,
conformément aux lois de la République Démocratique du Congo, une société privée à
responsabilité limitée dénommée «La Minière de Kalumbwe et Myunga», en abrégé
« MKM », qui aura pour objet :

- la Prospection et l’Exploitation Minière du Bien selon les normes techniques
internationales ;

- la commercialisation des Produits et autres substances minérales valorisables.

Plus généralement, toutes activités quelconques se rattachant directement ou indirectement à

l’objet et pouvant concourir à l'accroissement du patrimoine et des intérêts des Parties.

ARTICLE 3. : OBLIGATIONS DES PARTIES
3.1. Obligations de GECAMINES :

(a) sous réserve de l’exécution par EXACO de l’engagement repris au point 3.2. (a),
GECAMINES apportera à la création de MKM ses droits et tous les titres sur le Bien.

_ | |

#1.
F9.
[ > |* ) GÉCAMINES cédera à EXACO, sans restrictions, toutes les Données, informations,
E é. régiSies et rapports ayant trait au Bien se trouvant en sa possession ou sous son
dl Jvontrie en vue d'effectuer l'Etude de Faisabilité ainsi que l’exploitation du Bien.
INES peut néanmoins restreindre la diffusion et l’exploitation de ses Données

LL GREC
Ko aR # XACO notamment en signant avec cette dernière une convention de
#“<onfidentialité, auquel cas cette convention fera partie intégrante du présent Contrat.
(c) immédiatement après la cession des droits et titres visés au point 3.1.(b) ci-dessus,

GECAMINES s'engage à obtenir conformément à la législation minière congolaise
l'approbation de ladite cession par le Ministre des Mines,

Ê
e

(d) identifier et fournir les sites nécessaires aux usines et au stockage des rejets ainsi que
l’accès au Bien.

3.2. Obligations d'EXACO :
EXACO s’engage à :

(a) faire, l’apport en numéraire du complément éventuel du capital social déterminé par
les Parties au terme de l’action évoquée à l’article 3.3. (a) du présent Contrat ;

(b) dès la création de MKM financer l'Etude de Faisabilité pour le développement futur
du projet ;

(c) donner des avances soit pour la construction et l’équipement de nouvelles usines de
traitement conformément aux recommandations des Etudes de Faisabilité, soit pour la
réhabilitation éventuelle des installations métallurgiques érigées au n° 18 avenue
Kafubu au cas où les Parties estiment ces dernières adéquates pour l’objet du présent

Contrat.
(d) effectuer l'Etude de Faisabilité en collaboration étroite avec GECAMINES et produire

un rapport détaillé contenant au moins les informations décrites au point (18) de
l’article 1.1. qui sera communiqué à GECAMINES.

3.3. Obligations communes de GECAMINES et EXACO :

(a) céder à MKM, à concurrence de leurs participations respectives, l’actif net, arrêté à
telle date à convenir entre Parties et résultant du contrat d’association conclu le 31
mars 1998.

(b) veiller à ce que MKM-:

se conforme aux normes techniques internationales d’exploitation minière et

métallurgique,
- puisse promouvoir le développement social de la communauté environnante,

-__ reévalorise et poursuive la prospection du Bien.

ARTICLE 4. CAPITAL SOCIAL

Le capital social sera déterminé dès la signature du présent Contrat et avant la constitution de
MKM. Le capital social devra être suffisant pour assurer l’exploitation normale de MKM.
L'apport de GECAMINES sera entièrement en nature.

L'apport de EXACO, sera en nature et en numéraire conformément aux dispositions de

l’article 3.2.(a).

Ç
52:

#3.

5.4.

l’article 7.2 du présent Contrat, à compter de la constitution de MKM, EXACO ou ses
Sociétés Affiliées débloqueront des fonds pour faire face aux dépenses nécessaires pour
réaliser l'Etude de Faisabilité. Pour plus de clarté et sans limitation, il est entendu et
convenu que GECAMINES, en sa qualité d’Associé, n’aura aucune obligation en ce qui
concerne les fonds nécessaires à MKM pour faire face aux dépenses.

E e e de

Dès la création de MKM, GECAMINES fournira à EXACO, dans le cadre de l’Etude de
Faisabilité toutes les Données en sa possession ou sous son contrôle relatives au Bien.
Ces Données seront valorisées et leur coût sera remboursé à GECAMINES par le Projet
dans les mêmes conditions que le coût supplémentaire de l’Etude de Faisabilité supporté
par EXACO.

GECAMINES devra être régulièrement consultée à chaque stade d’avancement de
PEtude de Faisabilité et sera tenue de motiver ses avis.

Remise de l'Etude de Faisabilité.

EXACO fera en sorte que l’Etude de Faisabilité soit remise avec accusé de réception à
GECAMINES dans un délai de 9 (neuf) mois à compter de la date de création de MKM.
Ce délai pourrait être prolongé de 3 (trois) mois moyennant justification.

Agréation de l'Etude de Faisabilité par GECAMINES

A compter de la date de réception de l'Etude de Faisabilité, GECAMINES disposera d’un
délai de 60 jours pour agréer ou non cette dernière.

En cas de rejet de l’Etude de Faisabilité, GECAMINES informera EXACO des motifs de
rejet par lettre avec accusé de réception, avant expiration du délai de 60 jours. Si
GECAMINES décide que les résultats de l’Etude de Faisabilité confirment que la
rentabilité du Projet est insuffisante, GECAMINES pourra résilier le présent Contrat de
plein. droit. En ce cas, l'Etude de Faisabilité restera propriété d’'EXACO, et le Bien
redevient propriété GECAMINES.

ARTICLE 6. : FINANCEMENT.

6.1.

Financement.

À compter de la date à laquelle l'Etude de Faisabilité sera acceptée par GECAMINES,
EXACO disposera d’un délai de 6 mois pour mettre en place, au nom et pour compte de
MKM, en plus de l’apport au capital, le financement nécessaire pour les investissements
devant mener à la Production Commerciale retenue sur base de l'Etude de Faisabilité. La
construction des Installations devra commencer dans les 6 mois suivant l'expiration de ce

délai de 6 mois.

10 À
GECAMINES n'aura aucune responsabilité en ce qui concerne le financement. Mais elle
sera systématiquement consultée pour agréation, en ce qui concerne ses modalités. Elle
pourra en Outre être requise, en tant qu’Associée, de coopérer à l’établissement des
garanties nécessaires au financement conformément à l’article 6.2.

6.2. Coopération dans le financement.

GECAMINES sera informée lorsque EXACO aura l'intention de se procurer en partie le
financement nécessaire pour mettre le Bien en Production Commerciale auprès d’agences
et de banques internationales.

GECAMINES accepte de coopérer pleinement avec EXACO pour faciliter l’obtention
d’un tel financement, notamment en signant tout document et en donnant toutes ‘
assurances pouvant être raisonnablement requises en relation avec le Bien pour contracter
un tel financement, sans toutefois un engagement financier de sa part.

ARTICLE 7. : DUREE DU CONTRAT ET MODALITES DE SA RESILIATION.

7.1. Durée

Sauf s’il y est mis fin conformément aux dispositions du présent article, le présent Contrat
demeurera en vigueur jusqu’à ce que :

(a) le Bien ne soit plus économiquement exploitable, ou

(b) les Associés décident de commun accord de mettre fin au présent Contrat auquel cas les
dispositions de l’article 7.4. s’appliqueront.

Les Parties conviennent de se réunir tous les 3 ans pour examiner l'opportunité de poursuivre

la collaboration définie dans le présent Contrat.

7.2. Résiliation anticipée par EXACO

a. En cas d’inexécution grave et persistante d’une des dispositions du présent Contrat par
GECAMINES y compris tout engagement, déclaration ou garantie, EXACO pourra
suspendre l’exécution des Obligations lui incombant en vertu du présent Contrat, y
compris, pour plus de clarté et sans que cette énumération soit limitative, l'obligation
de remettre l’Etude de Faisabilité, d'effectuer des Avances et de mettre en place le
financement, jusqu’à ce qu’il soit remédié à cette inexécution. Dans ce cas, les délais
convenus pour l’exécution de ces Obligations seront allongés d’une durée égale à celle
de l’inexécution. EXACO adressera à GECAMINES une mise en demeure pour
obtenir l’exécution des dispositions contractuelles omises. Si GECAMINES n'a pas
remédié à cette inexécution dans les trente jours de la mise en demeure, EXACO
pourra résilier le présent Contrat et cela sans préjudice de dommages-intérêts.

b. Si EXACO met fin au présent Contrat pour convenance personnelle, elle doit le faire
moyennant un préavis de 30 jours. Dans ce cas et pour donner effet à cette résiliation,

11

hi

PRIMES,

érance. En outre, toutes les Avances quelconques consenties à MKM à cette date et
dues à EXACO et/ou à ses Sociétés Affiliées seront considérées comme acquises à
MKM. La dette de MKM à l'égard de EXACO et/ou ses Sociétés Affiliées sera
annulée et l’Etude de Faisabilité (en l’état où elle se trouvera à ce moment) demeurera
la propriété de MKM.

7.3. Résiliation anticipée par GECAMINES

En cas d’inexécution grave et persistante d’une des dispositions du présent Contrat ou du
non-respect des délais prévus aux articles 5 et 6 du présent Contrat par EXACO,
GECAMINES mettra EXACO en demeure de s'exécuter dans un délai de trente jours.

En cas d’inexécution persistante et non justifiée, GECAMINES pourra résilier d'office le

présent Contrat.

7.4. Liquidation

Si les Parties s’accordent sur la dissolution ou sur la liquidation de MKM, les dispositions
des Statuts de MKM concernant la liquidation s’appliqueront conformément aux lois de
la République Démocratique du Congo.

ARTICLE 8. : STIPULATIONS, DECL TION GARANTIES
8.1. Stipulations, déclarations et garanties des Parties

Chaque Partie stipule, déclare et garantit par la présente à l’autre Partie que :

(a) Constitution.

Elle est une Société valablement constituée selon les lois en vigueur au lieu de sa
constitution ; elle est organisée et existe valablement selon ces lois et a les pouvoirs
d'exercer ses activités dans les juridictions où elle les exerce.

(b) Sociétés Affiliées ou Affiliés.

Elle s’engage à notifier à l’autre Partie, dans les trente jours, de la survenance de toute
modification de la liste de ses Sociétés Affiliées ou Affiliés dans le cadre du présent

Contrat.
(c) Pouvoir et Compétence.

Elle a plein pouvoir et compétence pour exercer ses activités, pour conclure le présent
Contrat et toutes conventions ou actes visés ou envisagés au présent Contrat de même que
pour exécuter toutes les Obligations quelconques lui incombant aux termes du présent

Contrat.

Ç n
«4

e a obtenu toutes les autorisations sociales ou réglementaires nécessaires pour signer,
remettre et exécuter le présent Contrat et toutes conventions ou actes quelconques visés ou
envisagés au présent Contrat ; cette signature, cette remise et cette exécution: (i) ne
contredisent ni ne violent aucune disposition de ses Statuts, aucune décision d’Associés
ou de Gérants, ni aucun accord, stipulation, Contrat ou engagement quelconque auquel
elle est partie ou par lequel elle est liée, et ne donne naissance à aucune charge en vertu de
ces mêmes actes ; et (ii) ne violent aucune loi applicable.

(e) Signature Autorisée.

Le présent Contrat a été valablement signé et remis par elle et est, conformément à ses
termes, valable, obligatoire et exécutoire à son égard.

8.2. Stipulations, déclarations et garanties de GECAMINES
GECAMINES stipule, déclare et garantit par la présente à EXACO que:

(a) Titulaire.

GECAMINES est titulaire exclusif de l’intégralité des droits, des titres et participations
dans et sur le Bien. GECAMINES 2 le droit de conclure le présent Contrat et de céder ses
droits sur le Bien à MKM conformément aux termes du présent Contrat quittes et libres de
toutes charges généralement quelconques. GECAMINES détient toutes les autorisations
généralement quelconques nécessaires pour procéder aux Opérations sur le Bien, y
compris, sans que cette énumération soit limitative, les droits de surface relatifs au Bien
ainsi que l’accès, aux conditions à convenir avec les prestataires des services concernés,
aux infrastructures (eau, électricité, chemin de fer, routes, aéroport, etc.) nécessaires aux
Opérations. Il n’est rien qui affecte les droits, titres et participations de GECAMINES
dans le Bien, ni qui puisse sérieusement compromettre l’aptitude de MKM à procéder aux

Opérations.
(b) Droits de Tiers

Aucune Personne autre que GECAMINES n'a de droit ou de titre sur le Bien et aucune
Personne n’a droit à une redevance ou à un autre paiement quelconque, ayant la nature-
d’un loyer ou d’une redevance, sur de quelconques minerais, concentrés ou métaux ou
autres produits provenant du Bien, si ce n’est conformément au présent Contrat.

Toutefois, si des tiers prouvent qu’ils détiennent des droits sur le Bien ou sur telles de ses
améliorations, GECAMINES s’engage à faire immédiatement et à ses frais le nécessaire
pour purger complètement le Bien de ces droits de tiers sur les améliorations, de telle sorte
que ces droits de tiers n’entraînent aucune gêne ou dépense supplémentaire pour MKM.

GECAMINES ne viole aucune obligation de quelque nature que ce soit, à l’égard de tiers
relativement au Bien et la conclusion ou l'exécution du présent Contrat ne constituera pas

une violation.

13 |
ee

(d) Ordres des Travaux en cours et état du Bien.

La prospection, les traitements et les autres opérations menées par ou pour le compte de
GECAMINES concernant le Bien ont été exécutés et menés en bon père de famille et
conformément aux règles de l’art en matière de prospection géologique et géophysique, et
pratiques minières, d'ingénierie et de métallurgie. Tous ces travaux et opérations sont
conformes à toutes les lois ou décisions prises par Jes autorités compétentes.

Il n’y a pas actuellement de travaux commandés ou d’actions requises ou dont on peut

raisonnablement s’attendre à ce qu’elles soient requises, concernant la réhabilitation et la

restauration du Bien ou se rapportant aux aspects environnementaux du Bien ou des
Opérations exécutées sur celui-ci.

(e) Droits, impôts, taxes et redevances.

Tous droits, impôts, taxes et redevances mis à charge du Bien sont intégralement payés et
le Bien est libre de toutes charges fiscales et autres au regard des lois de la République
Démocratique du Congo.

(Ô Actions et procédures

Il n’y a pas d’actions ou de procédures en cours ou menaçantes qui, si elles aboutissaient,
affecteraient ou seraient de nature à affecter le Bien.

(g) Droits et Titres détenus par MKM

Au terme de la cession des droits et titres sur le Bien par GECAMINES à MKM, MKM.
aura la jouissance paisible du Bien et détiendra tous les certificats, permis, titres et
autorisations requis par l'Etat ou par toute autorité gouvernementale où administrative en
République Démocratique du Congo pour détenir le Bien et pour exécuter les droits (les
« droits et titres sur le Bien ») et tous les droits et titres sur le Bien seront validés, exempts
de passif exigible à la Date d’Entrée en Vigueur et ne seront grevés d’aucune disposition,
condition ou limitation anormale qui ne serait pas légale ou réglementaire ou
contractuelle.

(h) Absence de Polluants.

Aucun produit polluant n’a été déposé, répandu, déchargé, abandonné, pompé, versé,
injecté, déversé ni ne s’est échappé, écoulé ou infiltré sur ou dans le Bien en violation
d’une quelconque législation environnementale applicable ; il n’y a pas de notification
orale ou écrite concernant le déversement d’un produit contaminant en rapport avec le
Bien, qui imposerait ou pourrait imposer à MKM d’entreprendre une action corrective ou
réparatrice, ni aucune responsabilité en raison d’une quelconque législation applicable en
matière d’environnement. Aucune partie du Bien n’est située dans une zone

14

onnementale relativement au Bien et il n’existe pas d'actions entreprises, sur le point
d’être entreprises ou en cours, qui puissent grever le Bien de telles charges

environnementales.

GECAMINES n'a pas connaissance de faits ou de circonstances ayant traité des matières
environnementales concernant le Bien qui puissent aboutir à l’avenir à une quelconque
obligation ou responsabilité en matière d'environnement.

(i) Informations Importantes.

GECAMINES a mis à la disposition de EXACO toutes les informations importantes en sa
possession ou sous son contrôle relatives au Bien.

G) Lois et Jugements.

La signature, la remise et l’exécution du présent Contrat par GECAMINES ne violent pas
une quelconque disposition légale, ni une quelconque décision judiciaire.

(k) Sociétés Affiliées ou Affiliés

GECAMINES déclare et certifie qu’à la date de signature du présent Contrat, la liste de
ses Sociétés Affiliées ou Affiliés susceptibles de participer au financement du Projet ou de
revoir les Parts du capital social de MKM aux termes des articles 5.1. et 13.2 se présente
comme suit :

1) Le Gouvernement ;
2) SOGETEL.

GECAMINES déclare et certifie l’honorabilité et la crédibilité de ces Sociétés Affiliées ou
Affiliés.

8.3. Stipulation, déclarations et garanties de EXACO
EXACO stipule, déclare et garantit par la présente à GECAMINES que :

(a) Engagement dans le Projet

EXACO confirme sa ferme volonté à investir dans le Projet, en partenariat avec

GECAMINES et suivant les termes du présent Contrat.
Elle déclare sa détermination à chercher à résoudre les divers obstacles susceptibles de

compromettre la réalisation du Projet.
(b) Sociétés Affiliées ou Affiliés

EXACO déclare et confirme qu’à la date de signature du présent Contrat, la liste de ses
Sociétés Affiliées ou Affiliés susceptibles de participer au financement du Projet ou de
revoir les Parts du capital social de MKM aux termes des articles 5.1. et 13.2, se présente

comme suit :
(c)

8.4.

ÉACO déclare et certifie l’honorabilité et la crédibilité de cette Société Affiliée ou
Affiliée.

Garantie du financement du Projet

EXACO confirme qu’elle a la capacité de se procurer dans les délais prescrits à l’article
6.1 aux conditions du marché et sans engagement financier de GECAMINES, le
financement nécessaire pour le développement du Bien.

Survivance des stipulations, déclarations et garanties

L’exactitude de chaque stipulation, déclaration et garantie, ainsi que l’engagement de les
respecter, constituent pour chacune des Parties une condition déterminante de la
signature du présent Contrat. I] ne peut être renoncé, en tout ou en partie, à une de ces
stipulations, déclarations et garanties que par la Partie en faveur de laquelle la stipulation,
la déclaration ou la garantie est faite comme stipulé au présent article, pour autant que
MKM continue d’exister. Chaque Partie s'engage à tenir indemne et à indemniser l’autre
Partie de tout dommage résultant de toute violation d’une stipulation, déclaration ou
garantie quelconque contenue dans le présent Contrat.

ARTICLE 9. : MISE EN ŒUVRE DES DISPOSITIONS CONCERNANT LES
CIÉS,

91

9.2.

SE

ASSOCIÉS.
Effets de la Convention.

Chaque Partie votera ou fera en sorte que ses délégués votent de façon à donner plein et
entier effet aux dispositions du présent Contrat, et s’engage à participer à la création de
MKM conformément aux Statuts.

Contradiction

En cas de contradiction entre les dispositions du présent Contrat et les Statuts de MKM,
les dispositions du présent Contrat s’appliqueront dans toute la mesure permise par la loi.
Chaque Associé s’engage à voter ou à faire en sorte que ses Parts votent les modifications
des Statuts de MKM nécessaires pour éliminer la contradiction en faveur des dispositions
du présent Contrat. -

Associés Successifs liés.

Toute personne qui deviendra Associé de MKM sera liée par les dispositions du présent
Contrat et devra marquer son accord sur les termes de celui-ci en remettant aux Parties un
document écrit dans lequel elle déclare sa volonté d’être liée par les conditions du présent
Contrat et indique une adresse où les notifications prévues au présent Contrat pourront lui
être faites. Chaque Partie stipule et accepte qu’après qu’un tiers ait marqué son accord sur
les conditions du présent Contrat, chacune d’elles sera liée à l’égard de chacun de ces
tiers et que, de la même façon, chacun de ces tiers sera lié à l’égard de chacune des
Parties.

##
das

1 dispositions du présent Contrat relatives aux Parts s’appliqueront mutatis mutandis à

“tous les titres ou Parts dans lesquels les Parts pourraient être converties, modifiées,
réclassifiées, redivisées, redésignées, rachetées, subdivisées ou consolidées ; également, à
tous les titres et Parts quelconques que les Associés de MKM auront droit à titre de
dividende ou de distribution payable en Parts ou en titres.

ARTICLE 10, : ORGANISATION
L'organisation de MKM sera régie selon les Statuts.

L'Administration de MKM sera assurée par un Conseil de Gérance composé de 8 (huit)
membres dont 4 (quatre) désignés par GECAMINES et 4 (quatre) désignés par EXACO.

10.1. Nomination et Emoluments du Président et du Vice-Président et des autres membres du
Conseil de Gérance.

L'Assemblée Générale des Associés nommera les huit (8) membres du Conseil de
Gérance. Elle nommera comme Président du Conseil de Gérance le membre proposé à
cette fonction par EXACO et comme Vice-Président le membre proposé par
GECAMINES.

L'Assemblée Générale fixera les émoluments du Président et du Vice-Président et des
autres membres du Conseil de Gérance en rémunération de leur travail et en
compensation de la responsabilité attachée à leurs fonctions.

10.2. Nomination et Rémunération du Directeur Général et du Directeur Général Adjoint.

Le Conseil de Gérance nommera en qualité de Directeur Général le candidat à cette
fonction présenté par EXACO et en qualité du Directeur Général Adjoint le candidat
présenté par GECAMINES. Le Conseil de Gérance déterminera les rémunérations du
Directeur Général et du Directeur Général Adjoint en tenant compte des rémunérations
normalement payées dans le secteur minier international pour des fonctions
équivalentes.

10.3. Pouvoirs et devoirs du Directeur Général et du Directeur Général Adjoint.

Conformément aux termes et conditions du présent Contrat, et sous le contrôle et la
direction du Conseil de Gérance, le Directeur Général dirigera et contrôlera les
Opérations journalières conformément aux Programme et Budget adoptés. Il sera assisté
dans ses fonctions par le Directeur Général Adjoint.

10.4. Informations sur les Opérations.

Le Directeur Général tiendra le Conseil de Gérance informé de toutes les Opérations et
suivant une périodicité à définir, remettra à cet effet par écrit au Conseil de Gérance :

Gi) des rapports d'avancement trimestriel comprenant les détails des Dépenses et des
recettes en rapport avec le Budget adopté,

17

+ 7
= rapport final détaillé, dans les 60 jours suivant Tr achèvement de chaque Programme

et Budget, qui comprendra une comparaison entre les Dépenses et les recettes réelles

d’une part, et les Dépenses et les recettes budgétisées, d’autre part, ainsi qu’une

comparaison entre les objectifs du programme et les résultats atteints,

(v) tous les autres rapports qui pourraient être raisonnablement requis par le Conseil de
Gérance.

En tout temps raisonnable, le Directeur Général permettra au Conseil de Gérance et à
chaque Associé d’avoir accès à toutes documentations et informations techniques,
commerciales, financières, administratives et autres.

10.5. Indemnisation

Sans préjudice des dispositions légales applicables, MKM indemnisera tout Gérant ou

fondé de pouvoirs, ainsi que ses héritiers et représentants légaux :

- pour toutes obligations contractées où dépenses effectuées raisonnablement pour le
compte de MKM en raison de toute action ou procédure civile,

-__ pour action effectuée honnêtement et de bonne foi dans le meilleur intérêt de MKM.

ARTICLE 11. : PROGRAMME ET BUDGET.
11.1. Opérations conduites conformément aux Programme et Budget.

Sauf s’il est stipulé autrement dans le présent Contrat, les Opérations seront conduites et
les Dépenses seront exposées en se conformant exclusivement aux Programme et
Budget approuvés.

11.2. Présentation des Programme et Budget.

Un projet de Programme et un projet de Budget seront rédigés par le Directeur Général
de MKM, après consultation du Conseil de Gérance, pour toute période que le Conseil
de Gérance jugera raisonnable et les soumettra à son approbation. Pendant la durée
d’exécution de tout Programme et de tout Budget adoptés, et au moins 3 mois avant leur
expiration, le Directeur Général préparera un projet de Programme et un projet de
Budget pour la période suivante, et les soumettra au Conseil de Gérance.

11.3. Examen et approbation ou modification des projets de Programme et de Budget.

Dans les 15 jours de la réception des projets de Programme et de Budget, le Conseil de
Gérance approuvera ou modifiera ces projets de Programme et de Budget.

Chaque Programme et chaque Budget adoptés seront revus, sous égard à leur durée, au
moins une fois l’an, au cours d’une réunion du Conseil de Gérance.

11.4. Notification aux Associés du Programme et du Budget Approuvés.

Dans les 15 jours de l’approbation par le Conseil de Gérance du Programme et du
Budget, avec ou sans modification, le Conseil de Gérance notifiera sa décision par écrit
à chaque Associé, avec une copie du Programme et du Budget approuvés.

18 |

Ç ”
EC 1
RAA omens de Budget ; modifications de Programme.

Le Directeur Général sollicitera l’approbation préalable du Conseil de Gérance pour
tout écart significatif par rapport à un Programme ou à un Budget adoptés.

ARTILCLE 12 : ROYALTIES, REDEVANCES, DISTRIBUTION DES BENEFICES
ET CONTROLE

12.1 Royalties de redevance du gisement
MKM paiera à GECAMINES 2,5% des recettes brutes à titre de royalties.

MKM paiera également à GECAMINES 2% des recettes brutes en compensation de la
consommation des minerais valorisables contenus dans les gisements.

12.2. Remboursement des emprunts initiaux et répartition des bénéfices nets

Après constitution des réserves pour le bon fonctionnement de la société privée à
responsabilité limitée, les bénéfices seront affectés dans une proportion qui n’excédera
pas 60 % au remboursement des emprunts initiaux complémentaires au capital social et
des intérêts et pour le solde de 40 % à la rétribution des partenaires proportionnellement
à leurs participations dans la société, soit 45 % pour GECAMINES et 55 % pour
EXACO. A la fin de la période de remboursement des emprunts initiaux, la totalité du
bénéfice à distribuer sera attribuée aux partenaires proportionnellement à leurs
participations à la société.

Après la période de financement initiale, MKM devra s’autofinancer. Toutefois, en cas
d’insuffisance de fonds, MKM contractera de sa propre initiative des emprunts dont elle
négociera les modalités de remboursement directement avec les prêteurs.

12.3. Avances sur distribution des bénéfices.

Chaque Associé recevra trimestriellement, à titre d’avance sur les distributions
annuelles des bénéfices, un montant égal à sa part dans les bénéfices estimés (sous
déduction d’une réserve adéquate pour le service de la dette, et pour fonds de roulement
afférents au dernier trimestre concerné de MKM. Ces avances, comme les distributions,
seront payées en dollars US sur le compte en République Démocratique du Congo ou à
l'étranger indiqué par chaque Associé. Les Avances trimestrielles seront compensées
annuellement avec les dividendes à recevoir par chaque Associé de MKM à la fin de
l’Exercice Social. Si les avances trimestrielles payées aux Associés excèdent le montant
des dividendes annuels projetés auxquels ils ont droit, le montant payé en trop à chaque
Associé de MKM sera considéré comme un prêt lequel prêt devra immédiatement être
remboursé à la date où ce paiement en trop est constaté.

12.4. Distribution en Nature.

L'Assemblée Générale des Associés peut décider, à l’unanimité, de distribuer tout ou
partie des dividendes en nature, sous forme de Produits, selon des modalités qu’elle
décidera également à l’unanimité,

19

x D”
pee

_ 132:

13.3.

13. : VENTE ET CESSION DES PARTS

A7
L des Parts.
. (eee es Parts

Un Associé (le « débiteur gagiste ») peut gager ou grever de toute autre façon toutes ou
partie de ses Parts au profit de toute personne (le « créancier gagiste »), si ce gage ou cet
autre engagement prévoit expressément qu’il est subordonné au présent Contrat et aux
droits que l’autre Associé tire du présent Contrat, et si, en cas de défaillance du débiteur
gagiste, le créancier gagiste convient avec ce dernier (le débiteur gagiste) de céder sans
réserve tous ses droits sur ces Parts, dans l’ordre de préférence, à l’autre Associé ou à
toute personne quelconque qui pourrait ultérieurement être habilitée à acquérir ces
Parts, moyennant paiement au créancier gagiste de toutes les sommes dont ces Parts
garantissent le paiement. Dès à présent, le débiteur gagiste autorise irrévocablement un
tel paiement.

Cession à des Sociétés Affiliées à l'Associé.

Un Associé peut céder toutes (mais seulement toutes) ses Parts à une Société Affiliée
sans le consentement de l’autre Associé, si l’Associé cédant et sa Société Affiliée
souscrivent à l’égard de l’autre Associé les engagements suivants :

(a) la Société Affiliée demeurera une Société Affiliée aussi longtemps qu’elle détiendra
les Parts ;

(b) avant que la Société Affiliée cesse d’être une Société Affiliée, elle recédera les Parts
à l’Associé auquel elle était affiliée ou à une Société Affiliée de cet Associé, qui
prendra le même engagement à l’égard de l’autre Associé.

Conditions de vente des Parts entre Associés.

La vente de ses Parts par un Associé se fera en premier lieu à l’autre Associé, au prorata
de sa participation dans le capital social à moins que ce dernier ne renonce totalement
ou partiellement à son droit de préemption des Parts mises en vente. Dans ce cas,
l’Associé vendeur pourra offrir en vente à un tiers la totalité ou la partie non rachetée de
ses Parts aux conditions prescrites à l’article 13.4.

Sauf si d’autres conditions d’exécution de la vente des Parts sont convenues entre
Associés, les termes et conditions d'exécution de cette vente seront les suivants :

(a) Prix de vente.

Le prix de vente sera payable intégralement par chèque certifié à la date d’exécution
de l’opération en échange de la cession des Parts vendues, quittes et libres de toutes

charges.

20
13.4.

écution de la vente.

La vente sera exécutée à 10 heures du matin, au siège social de MKM, le 40°"
Jour Ouvrable suivant l’acceptation par les autres Associés de l’offre contenue
dans l'offre du cédant.

(c) Démission des représentants de l’Associé cédant.

A la date de l’exécution, le cédant provoquera, s’il a cédé l’ensemble de ses Parts,
la démission de ses représentants au Conseil de Gérance. Le cessionnaire sera
subrogé dans tous les droits et obligations du cédant y compris, sans que cette
énumération soit limitative, le droit de nommer, selon le cas, le Président, le Vice-
Président, le Directeur Général, le Directeur Général Adjoint.

Offre d'un tiers et droit de préemption.
Un tiers peut faire l'offre d'acheter des Parts auprès d'un Associé.

L'acceptation de cette offre est conditionnée par l'accord de l'offrant à s'engager à
respecter les dispositions présentées par l’article 9.5. du présent Contrat.

L'offre du tiers devra être irrévocable pour une période de 80 jours.
Dans les 10 jours de la réception de l'offre, l'Associé sollicité adressera une copie de
celle-ci à l’autre Associé.

Celui-ci dispose d'un droit de préemption sur toutes les Parts susceptibles d'être cédées.

La répartition de ces Parts se fera normalement d'une manière proportionnelle au
nombre des Parts détenues initialement par chacun des Associés, sauf arrangement libre

entre eux.

Ce droit de préemption est à exercer dans un délai de 30 jours à compter de la date de la
notification de l'offre par l'Associé sollicité.

Si dans ce délai précité, l’autre Associé n'a pas accepté ou n'a accepté que partiellement
l'offre du cédant, cette offre d’exercer le droit de préemption présumée refusée soit dans
son ensemble soit pour la partie non rachetée par l’autre Associé. Le cédant pourra
accepter l'offre du tiers et conclure la cession avec l'offrant pour la partie des Parts non
rachetée par l’autre Associé. Dans ce cas, les Associés dans MKM prendront toutes les
mesures et accompliront toutes les formalités nécessaires pour que le tiers. soit
enregistré dans les livres de MKM en qualité d'Associé dans MKM.

ARTICLE 14, : REGLEMENT DES LITIGES OU DIFFERENDS.

Nonobstant les dispositions de l’article 7 ci-dessus, en cas de litige ou différend entre Parties
né du présent Contrat ou en relation avec celui-ci ou ayant trait à la violation de celui-ci, les
Parties conviennent, avant d'engager toute procédure de résiliation ou tout recours judiciaire,
= de se rencontrer pour tenter de parvenir à un règlement à l’amiable. A cet effet, les Parties ou
leurs délégués se rencontreront dans les quinze jours de l'invitation à une telle rencontre

21 À

"5 ke a" lettre recommandée par la Partie la plus diligente à l'autre Partie. Si cette

“rélephliésifa pas eu lieu dans ce délai ou si le litige ou différend ne fait pas l’objet d’un
èek À crit dans les quinze jours de la réunion, toute Partie peut enclencher les
es s de résiliation tels que prévus à l’article 7 et/ou soumettre ledit litige à la

&<cohpéténce des tribunaux de Lubumbashi.

Tous les cas de Force Majeure seront appréciés conformément au droit commun.

En cas de Force Majeure (tel que ce terme est défini ci-après), la Partie gravement affectée par
la Force Majeure (la « Partie Affectée ») en informera sans délai l’autre Partie par écrit en
décrivant cet événement de Force Majeure.

Dès l’avènement d’un cas de Force Majeure, l'exécution des obligations de la Partie Affectée
sera suspendue pendant la durée de l’événement de Force Majeure et pour une période
additionnelle suffisante pour permettre à la Partie Affectée, agissant avec toute la diligence
requise, de se replacer dans la même situation qu'avant l'avènement dudit événement de
Force Majeure.

Tous les délais et toutes les dates postérieures à la date de survenance du cas de Force
Majeure seront adaptés pour tenir compte de l'extension et du retard provoqués par cet
événement de Force Majeure.

La Partie Affectée agira avec toute la diligence requise raisonnablement possible pour
éliminer cet événement de Force Majeure aussi rapidement que possible, mais cette exigence
n’emporte pas l'obligation de mettre fin à des grèves ou autres troubles sociaux d’une manière
qui irait à l'encontre du jugement de la Partie Affectée.

Au sens du présent article, la Force Majeure (« Force Majeure ») signifie tout événement
extérieur, irrésistible, imprévisible et insurmontable, hors de contrôle de la Partie Affectée, à
l'exclusion d’un manque de fonds, mais en ce compris, sans que cette énumération soit
limitative : grève, lock-out ou autres conflits sociaux ; actes d’un ennemi public, émeute,
actes de violence publique, pillage, rébellion, révolte, révolution, guerre civile, coup d’état ou
tout événement à caractère politique affectant ou susceptible d’affecter gravement la bonne
fin du Projet ; incendie, tempête, inondation, explosion ; restriction gouvernementale, défaut
d'obtenir toutes approbations requises auprès des autorités publiques, en ce compris des
organismes de protection de l’environnement.

Afin d'éviter toute possibilité de confusion, l'impossibilité pour une des Parties de respecter
ses engagements financiers ne sera pas considérée comme un cas de Force Majeure excepté si
cette impossibilité est le résultat direct d’un événement qui serait un cas de Force Majeure et
qui empêcherait la Partie à engager des fonds en vue de respecter ses engagements financiers.
Il s'agirait, dans ce cas d’un différend à régler selon la procédure prévue à l’article 14 ci-

dessus.

En cas de Force Majeure, les Parties se concerteront pour tenter de limiter le dommage causé
par la Force Majeure. Si le cas de Force Majeure persiste au delà de 180 jours, chaque Partie
peut résilier le présent Contrat.

22 /
6: E D’EQUIT

Joù les événements non prévus par les parties modifieraient fondamentalement
re du présent Contrat, entraînant ainsi une charge excessive pour l’une des Parties
fans l'exécution de ses obligations contractuelles, cette Partie aura le droit de formuler une
requête en vue de demander la révision éventuelle du présent Contrat.

Toute demande de révision indiquera les motifs de la révision et sera adressée dans un délai
qui ne devrait pas excéder six mois à compter du moment où la Partie requérante aura eu
connaissance de l'événement et de ses incidences sur l’économie du Contrat.

A défaut d’une telle communication, la Partie intéressée perdra toute possibilité de formuler
une requête aux termes de la présent clause.

ARTICLE 17. : NOTIFICATIONS.

Toutes notifications, requêtes, demandes, approbations, autorisations où autres
communications à faire en vertu du présent Contrat seront faites par écrit et seront présumées
avoir été valablement notifiées si elles ont été télécopiées ou postées par courrier certifié ou
recommandé avec port payé par l'expéditeur ou par remise à personnes aux adresses
indiquées ci-après ou à toute autre adresse que la Partie à laquelle la notification est destinée
aura communiquée à l’autre Partie par écrit. Toutes les notifications seront faites : (i) par
remise personnelle à la Partie avec accusé de réception ; ou (ii) par télécopie, avec une
confirmation envoyée par courrier enregistré ou copie certifiée avec accusé de réception ; ou
(iii) par courrier enregistré ou certifié avec accusé de réception.

Toutes notifications seront valables et seront présumées avoir été faites : (i) en cas de remise à
personne, à la date à laquelle elle a été remise, si la remise est opérée pendant les heures
ouvrables normales et, sinon, le jour ouvrable suivant le jour de la remise ; (ii) en cas de
communication électronique, le Jour Ouvrable suivant la réception de la communication
électronique ; et (iii) en cas d’expédition par la poste, le Jour Ouvrable suivant le jour de la
réception effective, étant entendu qu’en cas de grève postale, toute notification sera faite par
remise à personne ou par communication électronique, comme prévu au présent article.

Les adresses concernées sont les suivantes :
Pour GECAMINES : LA GENERALE DES CARRIERES ET DES MINES

A l'attention de l’Administrateur- Directeur Général
419, Bld KAMANYOLA

B. P. 450

LUBUMBASHI

FAX. : 00243 23 41041 (Lubumbashi)

Pour EXACO : EXPLOITATIONS ARTISANALES AU CONGO
A l’attention du Directeur-Gérant
18, Route Kafubu
Lubumbashi
FAX : 48481

23

18. : CONFIDENTIALITE DES INFORMATIONS.

=To fs Données et informations déclarées confidentielles et fournies par une Partie à l'autre
concernant soit le présent Contrat, soit l’autre Partie ou le Bien, seront traitées comme
confidentielles et ne seront pas divulguées, sans l’accord préalable et écrit de l’autre Partie
(qui ne pourra refuser son accord sans motif raisonnable), à aucune personne quelconque, à
moins qu’une telle divulgation ne soit nécessaire pour réaliser une vente à un tiers
conformément aux clauses de préemption convenues au présent Contrat, ne soit requise par la
loi ou par toute autorité réglementaire compétente. Lorsqu'une divulgation est requise par la
loi ou par une autorité réglementaire compétente, une copie de l’information dont la
divulgation est requise devra être fournie à l’autre Partie dans un délai aussi raisonnable que
possible avant cette divulgation. Si la divulgation est nécessaire pour rendre effective une
cession à un tiers ou pour obtenir un financement du-Projet, le tiers ou le financier sera tenu
de signer un engagement de confidentialité.
Aucune Partie ne sera responsable, à l’égard de l’autre Partie, de toute interprétation, opinion,
conclusion ou autre information non factuelle que la Partie aura insérée dans tout rapport ou
autre document fourni à la tierce partie qui reçoit l'information, que ce soit par négligence ou
autrement.

Pour la protection particulière des Données fournies par GECAMINES lors du lancement du
Projet, les Parties ont signé une convention de confidentialité qui fait partie intégrante du
présent Contrat et en constitue l'annexe B.

ARTICLE 19. : TAXES ET IMPOTS.

Les taxes et les impôts sont à charge de MKM. Néanmoins, les Parties s’engagent à assister
MKM auprès du Gouvernement dans les démarches en vue de l'obtention de certains
avantages fiscaux et douaniers.

ARTICLE 20 : COMMISSARIAT AUX COMPTES ET AUDIT

20.1. Le contrôle des comptes de MKM et la nomination éventuelle des commissaires aux
comptes s’opèrent conformément aux Statuts de MKM.

20.2. Chaque Partie a un droit illimité de contrôle et de surveillance sur toutes les Opérations
de MKM. Chaque Partie est libre d’exécuter elle-même lesdits contrôle et
surveillance, notamment par ses auditeurs ou experts internes, ou de les faire exécuter
par un auditeur ou expert tiers.

20.3. La Partie qui se propose d'exécuter tels contrôles au cours de tel exercice devrait en
aviser l'autre Partie ainsi que la direction de MKM 15 jours calendrier avant le début

desdits contrôles.
20.4. L'avis de contrôle indiquera l’objet, l'étendue et le calendrier des contrôles prévus.

L'autre Partie saisie d'un projet de contrôle peut demander d’y participer. Elle est tenue
dans ce cas d’en aviser formellement la Partie initiatrice du contrôle.

20.5. La direction de MKM est tenue de faciliter les missions de contrôle annoncées. Les
contrôleurs auront accès à toutes les informations et à tous les documents de gestion

t ‘ | y
dus

RE tie saisie d'un projet de contrôle peut demander d’y participer. Elle est tenue
das cäs d'en aviser formellement la Partie initiatrice du contrôle.

OTA
SE direction de MKM est tenue de faciliter les missions de contrôle annoncées. Les

contrôleurs auront accès à toutes les informations et à tous les documents de gestion
relatifs à leurs missions de contrôle. Ils pourront interroger les responsables de MKM
sur les actes de gestion et recueillir des réponses écrites.

20.6. A la fin d’une mission de contrôle, les contrôleurs soumettront leur projet de rapport à

la direction de MKM pour avis et commentaires, et le rapport révisé sera transmis par
les contrôleurs à leurs mandants.

20.7. Les coûts des contrôles exécutés unilatéralement par une Partie seront totalement pris

en charge par elle-même. Par contre les coûts de contrôles conjoints seront pris en
charge par MKM.

ARTICLE 21. : DISPOSITIONS DIVERSES

21.1. Amendement

Le présent Contrat ne peut être amendé ou modifié que par voie d’avenant signé par
toutes les Parties.

21.2. Cession.

Le présent Contrat ne pourra être valablement cédé par une Partie à un tiers que
moyennant accord exprès et écrit de l’autre Partie, le cessionnaire s’engageant par écrit
à respecter le présent Contrat en tous et chacun de ses termes.

21.3. Portée.

Le présent Contrat bénéficiera aux Parties et à leurs successeurs et cessionnaires
autorisés respectifs et liera ceux-ci.

21.4. Disposition nulle.

Toute disposition ou déclaration du présent Contrat qui s’avérerait non conforme à la loi
sera réputée non écrite.

21.5. Renonciation.

Le fait qu'une Partie au présent Contrat s’abstient d'exiger, à une ou plusieurs reprises,
le respect strict d’une stipulation quelconque du présent Contrat ne pourra pas être
interprété comme une renonciation à cette stipulation. Toute renonciation par une Partie
à une stipulation quelconque du présent Contrat devra être faite de manière expresse et

écrit.

à die‘
7
\
Intébralité de l’ Accord.

présent Contrat et ses annexes contiennent l'intégralité de l'accord des Parties
Æoncernant son objet et remplacent tous accords antérieurs entre Parties y relatifs. Dès

lors, le contrat d’association momentanée signé en 1998 ayant donné naissance à
P.A.P.S.I est nul de plein droit.

21.7. Environnement.

Les activités de MKM s’exerceront dans le respect des normes environnementales
internationalement reconnues comme étant de bonne pratique minière. MKM devra
notamment :

- prendre des mesures adéquates, pendant la durée du Contrat, pour protéger
l’environnement et les infrastructures publiques utilisées au-delà de l’usage
industriel normal, conformément aux normes et usages internationalement reconnus
dans l’industrie minière, autant qu’ils peuvent être appliqués en République
Démocratique du Congo, et aux lois en vigueur,

- minimiser, par des mesures adéquates, les dommages qui pourraient être causés à
l’environnement et aux infrastructures publiques utilisées au-delà de l'usage
industriel et minier normal,

- se conformer à la législation en vigueur concernant les déchets dangereux, les
dommages aux ressources naturelles et à la protection de l’environnement.

21.8. Engagements complémentaires.
Chaque Partie prend l’engagement, à tout moment, notamment après la Date d’Entrée
en Vigueur sur demande d’une Partie de faire, de signer, de reconnaître et de remettre tous

actes, documents et engagements complémentaires qui s’avéreraient raisonnablement
nécessaires pour une meilleure exécution de toutes les dispositions du présent Contrat.

21.9. Langue.
Ce Contrat est rédigé en langue française.

21.10. Loi Applicable.

Le présent Contrat sera régi par les lois de la République Démocratique du Congo.
20.11. Annexe :

- Annexe À : Plan.

26

ARTICLE 22. : ENTREE EN VIGUEUR.
Le présent Contrat entrera en vigueur à la date de la signature par les 2 Parties.

EN FOI DE QUOI, les Parties au présent Contrat ont signé le présent Contrat à Lubumbashi,
le LB Or T6 004 en deux exemplaires originaux chacune des | Parties

reconnaissant avoir reçu le sien.

POUR LA GENERAL CARRIERES ET DES

#77. NKULU KITSHUNKU

Administrateur-Directeur Général Adjoint  Administrateur- Directeur Général

27
